DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Kosaka et al (JP 2018-51685A), teaches a microfluidic device (1) (see abstract) comprising a first substrate (referred to as an “array substrate 10” in the abstract and illustrated in Figure 1)  and a second substrate (referred to as a “counter substrate 40” in the abstract and illustrated in Figure 1) opposite to each other (see paragraph 8 on page 5, which recites “[a]s shown in FIGS. 1 and 2, the microfluidic device 1 according to the present embodiment includes a pair of substrates including an array substrate 10 (first substrate) and a counter substrate 40 (second substrate) arranged to face each other”); wherein
a first driving layer (which corresponds to the layer including electrode 42 illustrated in Figure 1), and a first hydrophobic layer (referred to as a water-repellent layer 18 on paragraph 6 on page 9, which recites “[t]he contact angle θ is a measure of the hydrophobicity of the surface of the water-repellent layer 18”) on a surface of the first substrate  (10) facing the second substrate (40); and the first hydrophobic layer (18) is disposed near the second substrate (40) (see Figure 1); 
a photosensitive layer (referred to a first planarizing resin layer 13 in the last paragraph on page 10, which recites first planarizing resin layer 13 and the second 
the first driving layer (electrode 14) and the second driving layer (electrode 42) are configured to drive the droplet (51) to move within the gap (50) when applied with a driving voltage (see the penultimate paragraph on page 9, which recites “when the droplet 51 shown in FIG. 1 is moved in the internal space 50 as shown by an arrow in FIG. 1, the voltage of the electrode 14a is set to the Hi (high) voltage, and the voltage of the electrode 14b adjacent to the electrode 14a. Since the water repellent layer 18 on the electrode 14a becomes hydrophobic and the electrode 14b becomes hydrophilic, the droplet 51 on the electrode 14a moves onto the electrode 14b”).  
In addition, Wu et al (US 2016/015874) teaches microfluidic devices including “a planar electrode, a photoconductive (or photosensitive) layer, a dielectric layer 
However, the cited prior art neither teaches nor fairly suggests a microfluidic device including a light-emitting layer configured to emit light with a set wavelength toward a gap; and a photosensitive layer configured to generate an induced current according to the received light. 
In addition, even if the cited prior art taught a microfluidic device including a light-emitting layer configured to emit light with a set wavelength toward a gap; and a photosensitive layer configured to generate an induced current according to the received light, it would not have been obvious to one of ordinary skill in the art at the time of the invention to combine the cited prior art because in this case there is no motivation to combine. 
As a result, independent claim 1 is allowed because the claim is novel and non-obvious over the prior art of record and in accordance with other requirements. Moreover, the dependent claims, which are also in accordance with other 
The features of the claim invention is aimed at solving the problem of identifying and quantifying droplets in micro-channels of microfluidic devices where the droplets can be manipulated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pang et al (CN 107607475A) discloses a micro-total analysis system, comprising a microfluidic device 10 configured to accommodate a liquid 131 to be tested; an optical unit 20 (i.e., a light emitting layer), configured to form first light L1 irradiated onto the microfluidic device 10; and a test unit 30 (i.e., a photosensitive layer), configured to test said liquid 131 and output a test signal to obtain test information. The test signal may comprise, for example, a voltage/current signal. The optical unit 20 comprises a light source 201, a light guide plate 202, and a grating 203. By means of the gratings designed differently, the optical unit 20 adjusts light having different wavelengths and different intensities to irradiate a droplet or the test unit. The grating may be designed as an optical path collimator to improve the irradiation accuracy of the light. The test unit 30 comprises an optical sensor. The optical sensor may test third light passing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797